THE     ATSOIZNICYGENERAL
                        OF   TEXAS




                         January 8, 1970

Honorable Donald C. Klein, P.E.        Opinion NO. ~-548
Executive Director
Texas State Board of                   Re:   Whether the substitution
  Registration for Pro-                      of the word "affirmed" for
  fessional Engineers                        "aworn upon oath" meets
1400 Congress                                the legal requirements of
Room 200                                     Section 13 of the Texas
Austin, Texas 78701                          Engineering Practice Act.
Dear Mr. Klein:
          In your recent letter, you presented the following
factual information:
         "In a recent application to your Board for
    registration as a Professional Engineer, an applicant
    changed the wording of the required affidavit by
    crossing out 'sworn upon oath' and wrote In the
    word 'affirmed.'"
          You requested an opinion from this office to advise you
whether the substitution of the word "affirmed" for 'sworn upon
oath" meets the legal requirements of Section 13 of the Texas
Engineering Practice Act, Article 3271, Vernon's Civil Statutes.
          67 Corpus Juris Secundum 4, Oaths and Affirmations,
Section 2 states:
          "An oath is an appeal by a person to     God to
     witness the truth of what he declares and     an impreca-
     tion of Divine punishment or vengeance on     him if
     what he says is false, and its purpose is     to secure
     the truth...."
          Section 3 reads:




                              -2614-
Hon. Donald C. Klein, Page 2    (~-548)

          "An affirmation is a solemn     and formal
     declaration or assertion that an     affidavit is
     true, that the witness will tell     the truth,
     etc., this being substituted for     an oath in
     certain cases."
          Section 6, subsection b says:
          "Effect should be given to constitutional
     or statutory provisions that an oath or affirma-
     tion shall be administered in the mode most
     binding on the conscience of the person sworn in...."
          II
           ....An affirmation, instead of an oath may
     be taken where the case falls within the scope
     and meaning of a constttutional or statutory provi-
     sion permitting it....
          The Texas Engineering Practice Act requires in Section 13
that "Applications forRegistration ...shall contain statements
made under oath, showing the applicants education...."
          Article 23 of Vernon's Civil Statutes, Definition No.
4, provides that "Oath" includes Affirmation. Also?,according
to Definition No. 5 of Article 23 'swear" or 'sworn includes
"affirm." Definition No. 18 of Article 23 says: "Affidavit
means a statement in writing of a fact or facts signed by the
party making it, and sworn to before some officer authorized to
administer oaths..." (Emphasis added.)
          Article 25, Vernon's Civil Statutes, reads as follows:
          "All oaths and affirmations shall be administered
     in the mode most binding upon the conscience of the
     individual taking same and shal; be subject to the
     pains and penalties of perjury.
          Section 5 of Article I of the Constitution of Texas
reads as follows:
         "No person shall be disqualified to give evidence
    in any of the Courts of this State on account of his
    religious opinions, or for the want of any religious
    belief, but all oaths or affirmations shall be adminis-
    tered in the mode most binding upon the conscience, and
    shall belltakensubject to the pains and penalties of
    perjury.




                               -2615-
c    t




Hon. Donald C. Klein, Page 3      (~-548)

          The answer to your question must be made in the
affirmative.
                        SUMMARY
                        -m---v-
         An application for registration as a Professional
    Engineer in the State of Texas meets the legal require-
    ments of Section 13 of the Texas Engineering Practice
    Act when the applicant changes the affidaxit therein
    by marking out the words 'sworn uRon oath and writing
    in their place the word "affirmed .




                                            eneral of Texas

Prepared by Sam L. Jones, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
Alfred Walker, Co-Chairman
Robert Giddings
Ivan Williams
Bill Corbusier
Gordon Cass
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                                -2616-